FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

REINALDO OTONIEL CARRILLO-JAIME,      
aka Reinaldo Carrillo, Reinaldo
Otoniel Carrillo,                          No. 06-74581
                        Petitioner,
                 v.                        Agency No.
                                           A042-483-280
ERIC H. HOLDER   Jr., Attorney               OPINION
General,
                       Respondent.
                                      
         On Petition for Review of an Order of the
              Board of Immigration Appeals

                  Argued and Submitted
       February 9, 2009—San Francisco, California

                     Filed July 15, 2009

   Before: Dorothy W. Nelson, William A. Fletcher and
           Richard C. Tallman, Circuit Judges.

          Opinion by Judge William A. Fletcher;
             Concurrence by Judge Tallman




                            8885
8888               CARRILLO-JAIME v. HOLDER




                         COUNSEL

Kari Elisabeth Hong, Portland, Oregon, for the petitioner.

James Arthur Hunolt, Gladys Marta Steffens Guzman, Mona
Maria Yousif, United States Department of Justice, Washing-
ton, D.C., for the respondent.


                         OPINION

W. FLETCHER, Circuit Judge:

   Petitioner Reinaldo Otoniel Carrillo-Jaime, a citizen of El
Salvador and lawful permanent resident of the United States,
pled guilty in 2005 to violating Section 10801 of the Califor-
nia Vehicle Code, which prohibits owning or operating a
“chop shop.” The government thereafter initiated removal
proceedings. The Immigration Judge (“IJ”) held that Carrillo-
Jaime’s conviction under § 10801 categorically qualified as
an aggravated felony theft offense under 8 U.S.C.
§ 1101(a)(43)(G) and ordered him removed. The Board of
Immigration Appeals (“BIA”) affirmed.

   We hold under the categorical approach of Taylor v. United
States, 495 U.S. 575 (1990), that a conviction under Cal. Veh.
Code § 10801 is not an aggravated felony theft offense under
§ 1101(a)(43)(G). We further hold that the record is not suffi-
cient to establish that Carrillo-Jaime’s § 10801 conviction is
an aggravated felony theft offense under the modified cate-
gorical approach. We grant the petition for review and remand
to the BIA for further proceedings.
                   CARRILLO-JAIME v. HOLDER               8889
                       I.   Background

  Carrillo-Jaime, a citizen of El Salvador, was admitted to the
United States as a lawful permanent resident in June 1991. In
August 1993, he pled guilty to receiving stolen property in
violation of Cal. Pen. Code § 496(a) and was sentenced to one
year in prison. Eleven-and-a-half years later, in March 2005,
he pled guilty to operating a chop shop in violation of Cal.
Veh. Code § 10801 and was sentenced to two years in prison.

   In September 2005, the government charged Carrillo-Jaime
with removability under 8 U.S.C. § 1227(a)(2)(A)(i) for being
convicted of a crime involving moral turpitude committed
within five years after admission, and under 8 U.S.C.
§ 1227(a)(2)(A)(ii) for being convicted of two crimes involv-
ing moral turpitude any time after admission. The IJ ordered
him removed.

   On appeal, the BIA held that Carrillo-Jaime was eligible for
waiver of his 1993 conviction under Immigration and Natural-
ization Act Section 212(c), 8 U.S.C. § 1182(c) (repealed
1996). If that conviction were waived, he would no longer be
removable because only his 2005 conviction would remain.
That crime was committed more than five years after Carrillo-
Jaime’s admission. The BIA remanded to the IJ for further
proceedings.

  On remand, the government brought a new charge against
Carrillo-Jaime based on his 2005 conviction under Cal. Veh.
Code § 10801. The government charged that this conviction
rendered him removable under 8 U.S.C. § 1227(a)(2)(A)(iii)
because it was a conviction for an “aggravated felony” under
8 U.S.C. § 1101(a)(43)(G).

  The IJ held that Carrillo-Jaime’s 2005 violation of Cal.
Veh. Code § 10801 qualified categorically as a theft offense
under 8 U.S.C. § 1101(a)(43)(G) and ordered him removed.
The IJ did not rule on Carrillo-Jaime’s request for a Section
8890               CARRILLO-JAIME v. HOLDER
212(c) waiver of his 1993 conviction. The BIA affirmed, and
Carrillo-Jaime petitioned for review in this court.

                  II.   Standard of Review

  We review de novo whether an offense constitutes an
aggravated felony for which an alien is removable. Cazarez-
Gutierrez v. Ashcroft, 382 F.3d 905, 909 (9th Cir. 2004).

                        III.   Discussion

                 A.     Categorical Approach

   We first analyze Carrillo-Jaime’s conviction under Cal.
Veh. Code § 10801 under the categorical approach of Taylor
to determine whether it is a theft offense under
§ 1101(a)(43)(G).

   [1] “Any alien who is convicted of an aggravated felony at
any time after admission is deportable.” 8 U.S.C.
§ 1227(a)(2)(A)(iii). A “theft offense (including receipt of
stolen property) . . . for which the term of imprisonment [is]
at least one year” constitutes an aggravated felony. Id.
§ 1101(a)(43)(G). We have defined “theft offense” under
§ 1101(a)(43)(G) as “[1] a taking of property or an exercise
of control over property [2] without consent [3] with the crim-
inal intent to deprive the owner of rights and benefits of own-
ership, even if such deprivation is less than total or
permanent.” United States v. Corona-Sanchez, 291 F.3d 1201,
1205 (9th Cir. 2002) (en banc) (quoting Hernandez-Mancilla
v. INS, 246 F.3d 1002, 1004 (7th Cir. 2007) (bracketed num-
bers added)), superceded on other grounds by U.S.S.G.
§ 2L1.2 cmt. n.4 (2002). If a violation of § 10801 satisfies
these three elements, it constitutes a theft offense under
§ 1101(a)(43)(G).

  Cal. Veh. Code § 10801 provides:
                   CARRILLO-JAIME v. HOLDER                   8891
    Any person who knowingly and intentionally owns
    or operates a chop shop is guilty of a public offense
    and, upon conviction, shall be punished by imprison-
    ment in the state prison for two, three, or four years,
    or by a fine of not more than fifty thousand dollars
    ($50,000), or by both the fine and imprisonment, or
    by up to one year in the county jail, or by a fine of
    not more than one thousand dollars ($1,000), or by
    both the fine and imprisonment.

  Cal. Veh. Code § 250 defines “chop shop” as

    any building, lot, or other premises where any person
    has been engaged in altering, destroying, disassem-
    bling, dismantling, reassembling, or storing any
    motor vehicle or motor vehicle part known to be ille-
    gally obtained by theft, fraud, or conspiracy to
    defraud . . . .

   A violation of § 10801 clearly satisfies the first and third
elements of “theft offense” under § 1101(a)(43)(G).

   [2] The first element is “exercise of control over property.”
That element is satisfied because owning a chop shop where
motor vehicles are “alter[ed], destroy[ed], disassembl[ed],
dismantl[ed], reassembl[ed], or stor[ed]” necessarily implies
possession of those vehicles, which, in turn, necessarily
implies exercising control over them. “[P]ossession is of
course equivalent to an exercise of control.” Randhawa v.
Ashcroft, 298 F.3d 1148, 1153 (9th Cir. 2002). Similarly,
operating a chop shop necessarily implies “active involve-
ment” in the activities listed above and, therefore, exercising
control over the vehicles. People v. Ramirez, 94 Cal. Rptr. 2d
76, 80 (Ct. App. 2000).

   [3] The third element is having the “criminal intent to
deprive the owner of rights and benefits of ownership.” Sec-
tion 10801 criminalizes “knowingly and intentionally” own-
8892               CARRILLO-JAIME v. HOLDER
ing or operating a premises where property “known to be
illegally obtained” is altered so that it will be misidentified,
become unidentifiable, or be sold or otherwise disposed. A
conviction under § 10801 requires criminal intent. See People
v. Rodriguez, 2004 WL 2486649 at *8 (Cal. Ct. App. Nov. 4,
2004) (“The ‘own or operate’ element [of § 10801] is con-
strued broadly to include any person who actively participates
in the conduct of altering or disassembling vehicles with the
requisite criminal intent.” (citing Ramirez, 94 Cal. Rptr. 2d at
79-80) (emphasis added)).

   The second element of “theft offense” under
§ 1101(a)(43)(G) is taking or exercising control over property
“without consent.” For the reasons that follow, we conclude
that this element is not necessarily satisfied by a conviction
under § 10801.

   [4] Under Cal. Veh. Code § 250, the motor vehicle or
motor vehicle part must be obtained “by theft, fraud, or con-
spiracy to defraud.” If, under California law, one can obtain
property through theft, fraud, or conspiracy to defraud, and do
so with the valid consent of the owner, then a violation of
§ 10801 does not satisfy the second element of a
§ 1101(a)(43)(G) theft offense. We consider these possibili-
ties in turn.

              1.   Obtaining Property by Theft

   Section 250 of the California Vehicle Code, defining a
“chop shop,” proscribes altering, destroying, etc. “any motor
vehicle or motor vehicle part known to be illegally obtained
by theft.” Neither § 10801 nor § 250 defines “theft,” so we
take the definition from California’s general theft statute,
which provides in relevant part:

    Every person who shall feloniously steal, take, carry,
    lead, or drive away the personal property of another,
    or who shall fraudulently appropriate property which
                   CARRILLO-JAIME v. HOLDER                 8893
    has been entrusted to him or her, or who shall know-
    ingly and designedly, by any false or fraudulent rep-
    resentation or pretense, defraud any other person of
    money, labor or real or personal property, or who
    causes or procures others to report falsely of his or
    her wealth or mercantile character and by thus
    imposing upon any person, obtains credit and
    thereby fraudulently gets or obtains possession of
    money, or property or obtains the labor or service of
    another, is guilty of theft.

  Cal. Penal Code § 484(a).

   In Corona-Sanchez, we held that a violation of § 484(a)
does not categorically constitute a theft offense under
§ 1101(a)(43)(G). We so held because § 484(a) sweeps more
broadly than generic theft under § 1101(a)(43)(G). Among
other things, § 484(a) criminalizes aiding and abetting, which
includes promotion and instigation of theft. Further, § 484(a)
criminalizes theft of labor and false credit reporting, neither
of which is a theft of property. 291 F.3d at 1208. But Corona-
Sanchez does not resolve our case. Even though § 10801
looks to § 484(a) for its definition of theft, it is much nar-
rower than § 484(a). Section 10801 has no aiding and abetting
provision. Moreover, the theft under § 10801 is limited to
theft of property, indeed to a subcategory of property — “any
motor vehicle or motor vehicle part.”

   [5] Theft of property under Cal. Penal Code § 484(a)
includes “larceny, embezzlement, larceny by trick, and theft
by false pretenses.” People v. Shannon, 78 Cal. Rptr. 2d 177,
179 (Ct. App. 1998). “Larceny, larceny by trick, and embez-
zlement involve taking another’s personal property from the
owner’s possession, without the owner’s consent . . . .” Id.
Therefore, a conviction for any of these kinds of theft satisfies
the nonconsent element in § 1101(a)(43)(G).

  [6] However, theft by false pretenses may be accomplished
with the owner’s consent. Theft by false pretenses has three
8894               CARRILLO-JAIME v. HOLDER
elements: “(1) a false pretense or representation, (2) the intent
to defraud the owner of his or her property, and (3) the false
pretense or representation materially influenced the owner to
part with the property.” People v. Levine, 2007 WL 4248775
at *10 (Cal. Ct. App. Dec. 5, 2007) (citing People v. Ashley,
267 P.2d 271, 279 (Cal. 1954)). “Theft by false pretenses does
not require that the defendant take the property; it requires
that the defendant use false pretenses to induce the other to
give the property to him.” Shannon, 78 Cal. Rptr. 2d at 179.
The owner must intend for the defendant “to become the
unconditional and unrestricted owner” of the property for it to
be theft by false pretenses. People v. Traster, 4 Cal. Rptr. 3d
680, 687 (Cal. Ct. App. 2003).

   [7] If an owner gives property to someone intending that he
or she become the unconditional owner, then that person takes
the property with the owner’s consent. People v. Chung, 2007
WL 1463455 at *15 (Cal. Ct. App. May 18, 2007) (“[T]heft
by false pretences [sic] involves fraudulently taking posses-
sion and obtaining title with the consent of the owner.”).
Under California law, a person’s false pretenses do not neces-
sarily vitiate the owner’s consent:

    On the issue of consent, from an analytic standpoint,
    there are two kinds of fraud: fraud in the fact and
    fraud in the inducement. The distinction between the
    two is as follows: in fraud in the fact, the victim is
    fraudulently induced to consent to the doing of act
    X; the perpetrator of the fraud, in the guise of doing
    act X, actually does act Y; in fraud in the induce-
    ment, the victim is fraudulently induced to consent
    to the doing of act X and the perpetrator of the fraud
    does commit act X.

    Fraud in the fact, it has been said, vitiates consent.
    ...

    On the other hand, fraud in the inducement does not
    vitiate consent. . . . “[T]he basic common law rule
                   CARRILLO-JAIME v. HOLDER                 8895
    [is] that, unless there is statutory language to the
    contrary, whenever lack of consent is a necessary
    element of a crime, the fact that consent is obtained
    through misrepresentation will not supply the essen-
    tial element of nonconsent.”

People v. Harris, 155 Cal. Rptr. 472, 478 (Ct. App. 1979)
(quoting People v. Cook, 39 Cal. Rptr. 802, 804 (Ct. App.
1964)) (emphasis added, brackets in original).

   [8] “One can commit theft by false pretenses when he or
she intentionally passes a bad check and thereby fraudulently
obtains possession and title to merchandise . . . .” Chung,
2007 WL 1463455 at * 15 (citations omitted). If the owner or
operator of a chop shop intentionally gives the owner of a
motor vehicle a bad check in exchange for the vehicle and
then disassembles the vehicle in the chop shop, that consti-
tutes a violation of § 10801. This is “fraud in the inducement”
under Harris. Because “misrepresentation will not supply the
essential element of nonconsent,” the owner’s consent has not
been vitiated. 155 Cal. Rptr. at 478.

   Our decision in Randhawa v. Ashcroft, 298 F.3d 1148 (9th
Cir. 2002), is not inconsistent with the above analysis. The
defendant in Randhawa had been convicted of possessing
stolen mail in violation of 18 U.S.C. § 1708. Section 1708
prohibits “steal[ing], tak[ing], or abstract[ing], or by fraud or
deception obtain[ing]” mail “from or out of any mail, post
office, or station thereof, letter box, mail receptacle, or any
mail route or other authorized depository for mail matter,” as
well as possessing any mail so obtained. The question before
us was whether a conviction under § 1708 categorically con-
stituted a theft offense under § 1101(a)(43)(G). We held that
it did:

       Our generic definition of theft offense [under
    § 1101(a)(43)(G)] also requires a second element,
8896               CARRILLO-JAIME v. HOLDER
    namely that the exercise of control be without the
    true owner’s consent.

       Again, § 1708 contains a functionally equivalent
    requirement because the government must show that
    the mail was in fact stolen; once that fact is shown,
    it has also been shown that there could have been no
    consent to the possession by the true owner.
298 F.3d at 1153-54.

   Despite the fact that § 1708 criminalizes taking mail by
fraud or deception, we concluded under the categorical
approach in Randhawa that there could have been no consent
by the owner of the mail. At first blush, this conclusion may
seem inconsistent with our conclusion that theft by false pre-
tenses (a species of fraud or deception) under Cal. Veh. Code
§ 10801 can be accomplished with the consent of the owner.
But the apparent inconsistency disappears as soon as one real-
izes that § 1708 deals with mail that has previously been
deposited by the owner in a mail box or some other recepta-
cle. Any fraud used to obtain the mail from the mail box or
other receptacle is thus necessarily directed at someone other
than the owner of the mail, and the defendant never seeks or
obtains the owner’s consent.

  [9] We therefore conclude that one can commit theft of
property by false pretenses under Cal. Penal Code § 484(a)
with the consent of the owner.

              2.   Obtaining Property by Fraud

   Under California law, “fraud is a species of theft.” People
v. Sanchez, 6 Cal. Rptr. 3d 271, 277 (Cal. Ct. App. 2004).
Other than Cal. Penal Code § 484(a), we have not been able
to identify any California statute criminalizing the taking by
fraud of motor vehicles or motor vehicle parts.
                      CARRILLO-JAIME v. HOLDER                     8897
   Theft under Cal. Penal Code § 484(a) includes the taking of
property through fraud.1 See Cal. Penal Code § 484(a)
(“Every person . . . who shall fraudulently appropriate prop-
erty . . . or who shall knowingly and designedly, by any false
or fraudulent representation or pretense, defraud any other
person of . . . personal property, or who causes or procures
others to report falsely of his or her wealth . . . and . . . thus
. . . obtains credit and thereby fraudulently gets or obtains
possession of . . . property . . . is guilty of theft.”) (emphasis
added); cf. Sanchez, 6 Cal. Rptr. 3d at 278 (holding that “a
conviction for receiving stolen property and a conviction for
operating a chop shop would be duplicative,” even though one
could be convicted of the latter when vehicles are obtained
exclusively through fraud); People v. Rodriguez, 2004 WL
2486649 (Ct. App. Nov. 4, 2004) (same); People v. Nguyen,
2003 WL 23002715 (Ct. App. Dec. 23, 2003) (same); People
v. King, 96 Cal. Rptr. 2d 817 (Ct. App. 2000) (same). But see
People v. Strohman, 101 Cal. Rptr. 2d 520, 521 (Ct. App.
2000) (“[P]roperty acquired through fraud, for example,
would not fall under the definition of receiving stolen proper-
ty.”).

   [10] Because “fraud” under Cal. Veh. Code § 10801 is
based on Cal. Penal Code § 484(a), which includes fraud in
the inducement, the analysis relevant to the consent of the
owner is analogous to the analysis in the previous section. We
therefore conclude that one can obtain property by fraud
under Cal. Penal Code § 484(a) with the consent of the owner.

      3.    Obtaining Property by Conspiracy to Defraud

  A chop shop owner or operator may obtain property by
conspiracy to defraud in at least two ways. First, he or she
  1
    We note that the government has not charged Carrillo-Jaime with hav-
ing been convicted of an aggravated felony under § 1101(a)(43)(M)(i)
(fraud with a loss in excess of $10,000). Compare Nugent v. Ashcroft, 367
F.3d 162 (3d Cir. 2004).
8898              CARRILLO-JAIME v. HOLDER
may conspire to obtain the property by fraud directly from the
owner, in which case the fraud analysis in the previous sec-
tion would apply. Second, a chop shop owner or operator may
conspire to obtain property with the consent of the owner in
order to defraud someone else. For example, a chop shop
owner or operator may conspire with the owner of a vehicle
to defraud an insurance company. The owner or operator of
the chop shop may obtain a vehicle from the owner with the
owner’s consent. The owner of the vehicle may then make a
claim to the insurance company based on the alleged theft of
his vehicle, and may then share the proceeds of the insurance
company payout with the owner or operator of the chop shop.

   [11] We therefore conclude that one can engage in a con-
spiracy to obtain property under § 10801 with the consent of
the owner.

                       4.   Summary

   [12] Because a “motor vehicle or motor vehicle part” may
be obtained with the consent of the owner by theft, by fraud,
or by conspiracy to defraud, we conclude that a conviction
under § 10801 does not qualify categorically as a
§ 1101(a)(43)(G) theft offense.

            B.   Modified Categorical Approach

   [13] We next analyze Carrillo-Jaime’s conviction under
Cal. Veh. Code § 10801 under the modified categorical
approach. The question under the modified categorical
approach is whether Carrillo-Jaime “actually was convicted”
of each element of a § 1101(a)(43)(G) theft offense. Martinez-
Perez v. Gonzales, 417 F.3d 1022, 1026 (9th Cir. 2005).

   [14] The government has presented no evidence that “any
motor vehicle or motor vehicle part” over which Carrillo-
Jaime exercised control while owning or operating a chop
shop was obtained without the owner’s consent. Conse-
                      CARRILLO-JAIME v. HOLDER                       8899
quently, the government has not established that Carrillo-
Jaime committed a § 1101(a)(43)(G) theft offense under the
modified categorical approach.

                              Conclusion

   We hold that a violation of Cal. Veh. Code § 10801 does
not categorically qualify as a theft offense under 8 U.S.C.
§ 1101(a)(43)(G). We further hold that the record does not
establish that Carrillo-Jaime’s violation of § 10801 consti-
tuted a theft offense under the modified categorical approach.
We grant the petition for review and remand to the BIA for
further proceedings.2

   GRANTED and REMANDED



TALLMAN, Circuit Judge, concurring:

   One can follow a clear path and still be led astray. The
panel has faithfully applied our court’s Taylor framework in
holding a conviction for operating a chop shop under Califor-
nia Vehicle Code § 10801 is not an aggravated felony. I write
separately because Congress could not have intended such a
result. Were we writing on a clean slate, I would uphold the
order of removal.

   In considering the “generic” definition, we must consider
what Congress had in mind when it wrote the term “theft
offense” in 8 U.S.C. § 1101(a), and whether California’s chop
shop statute would fit within its ambit. As it turns out, Con-
  2
    In his brief, Carrillo-Jaime requested that we remand with instructions
to the government to assign the case to a different IJ. At oral argument,
Carrillo-Jaime’s lawyer disclosed that the IJ who heard the case has been
reassigned to a different Immigration Court. Consequently, Carrillo-
Jaime’s request is moot.
8900              CARRILLO-JAIME v. HOLDER
gress has written a vehicle theft law. The National Motor
Vehicle Theft Act, ch. 89, 41 Stat. 324 (1919), commonly
known as the Dyer Act and currently codified at 18 U.S.C.
§ 2312 (2006), provides:

    Whoever transports in interstate or foreign com-
    merce a motor vehicle, vessel, or aircraft, knowing
    the same to have been stolen, shall be fined under
    this title or imprisoned not more than 10 years, or
    both.

  In United States v. Turley, 352 U.S. 407 (1957), the
Supreme Court explained Congress’s action in this arena:

    By 1919, the law of most States against local theft
    had developed so as to include not only common-law
    larceny but embezzlement, false pretenses, larceny
    by trick, and other types of wrongful taking. The
    advent of the automobile, however, created a new
    problem with which the States found it difficult to
    deal. The automobile was uniquely suited to feloni-
    ous taking whether by larceny, embezzlement or
    false pretenses. . . . The need for federal action
    increased with the number, distribution and speed of
    the motor vehicles until, by 1919, it became a neces-
    sity. The result was the National Motor Vehicle
    Theft Act.

Id. at 413-14. The Court then proceeded to consider what
Congress meant when it used the word “stolen” in the
National Motor Vehicle Theft Act. The Court adopted a broad
reading of the term, encompassing not only common law lar-
ceny, but embezzlement and false pretenses as well:

    A typical example of common-law larceny is the tak-
    ing of an unattended automobile. But an automobile
    is no less ‘stolen’ because it is rented, transported
    interstate, and sold without the permission of the
                    CARRILLO-JAIME v. HOLDER                   8901
    owner (embezzlement). The same is true where an
    automobile is purchased with a worthless check,
    transported interstate, and sold (false pretenses). Pro-
    fessional thieves resort to innumerable forms of theft
    and Congress presumably sought to meet the need
    for federal action effectively rather than to leave
    loopholes for wholesale evasion.

Turley, 352 U.S. at 416-17.

   Congress later expanded the National Motor Vehicle Theft
Act with passage of 18 U.S.C. § 2314, commonly referred to
as the National Stolen Property Act. See Dowling v. United
States, 473 U.S. 207, 218-20 (1985). This provision encom-
passed an even broader swath of criminal theft activity,
including the transportation of goods known to have been
“stolen, converted or taken by fraud,” and transporting or
traveling in interstate commerce “in the execution or conceal-
ment of a scheme or artifice to defraud that person . . . of
money or property.” 18 U.S.C. § 2314.

   The National Motor Vehicle Theft Act, National Stolen
Property Act, and Turley underscore that the federal under-
standing of theft offenses, and in particular vehicle theft
offenses, has for at least fifty years included theft by false pre-
tenses and fraud. In Taylor itself, the Supreme Court relied on
Turley to highlight the preference for uniform national defini-
tions over state definitions in interpreting federal statutes.
Taylor v. United States, 495 U.S. 575, 591-92, 595-96 (1990);
see United States v. Cure, 996 F.2d 1136, 1140 (11th Cir.
1993). Yet our circuit’s approach to Taylor categorical analy-
sis ignores the guideposts found in federal law.

  Each step toward today’s result was clear. We originally
sought Congress’s meaning of “theft offense” by looking to
common state definitions. See Taylor, 495 U.S. at 598; United
States v. Corona-Sanchez, 291 F.3d 1201, 1205 (9th Cir.
2002) (en banc). Next, we amalgamated the state definitions
8902               CARRILLO-JAIME v. HOLDER
into our own test for what is a “theft offense.” See Corona-
Sanchez, 291 F.3d at 1205 (quoting Hernandez-Mancilla v.
INS, 246 F.3d 1002, 1009 (7th Cir. 2001)). Finally, today we
compare the California chop shop statute to our judicially-
crafted “generic” definition to see which is broader. Taken in
isolation, each step in this esoteric process appears quite logi-
cal. Unfortunately, we never looked back to see whether our
decision might be guided by something Congress itself had
done. The result here is that engaging in an organized crimi-
nal enterprise that takes wrongfully-obtained automobiles,
dismantles them, and sells the component parts on the black
market, is not an aggravated felony for deportation purposes.
An odd result indeed considering ninety years of federal legis-
lation on this issue.